Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2017

                                      No. 04-17-00739-CV

           Edward R MEZA, Jr., Sylvia Meza and New Braunfels Home Health Inc.,
                                       Appellants

                                                v.

                                         Gloria BURNS,
                                           Appellees

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00380
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER
       The trial court signed a final judgment on July 6, 2017. Appellants filed a timely motion
for new trial on August 3, 2017; therefore, the notice of appeal was due to be filed on October 4,
2017. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal
was due on October 19, 2017. See TEX. R. APP. P. 26.3. Although appellants filed a notice of
appeal within the fifteen-day grace period allowed by Rule 26.3, they did not file a motion for
extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellants file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellants fail to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court